DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
Applicants amendments to the claims have been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
engine power calculation module in claim 8
power generator real-time input power calculation module in claim 8
available power calculation module in claim 8
control module in claim 8
an engine information acquisition module in claim 9
a first calculation submodule in claim 9
a first information acquisition module in claim 10
a conversion module in claim 10
a second calculation submodule in claim 10
a second information acquisition module in claim 11
a conversion relationship establishment module in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been interpret in view of 112 (b) (see below) due to meeting all the requirements of the 3 prong analysis, but the specification lacks proper support for the structure of the limitation in question.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a through k invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim encompass just software. First, per MPEP 2106.03 I, “a computer program per se software, firmware, hardware. Since, module under BRI can be considered “software”, for example the program code per se, the claim covers, under BRI, both statutory and non-statutory embodiments embracing subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (MPEP 2106.03 II).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulc et al. (US 20150328953), hereinafter referred to as Sulc.

Re claim 1 and 8, Sulc teaches a power management system used for power distribution in a transportation refrigeration unit, the transportation refrigeration unit including an engine, a power generator, electric loads driven by the power generator and a compressor, wherein the output power of the engine is transmitted to the power generator and the compressor, wherein the power management system comprises:
an engine power calculation module (implicit to 230 and 216) used for calculating engine power according to engine operating parameters (e.g. step 320, “determine the maximum allowable power of the engine”);
a power generator real-time input power calculation module (implicit to 230 and 216) used for calculating power generator real-time input power according to power generator excitation current (e.g. step 330, “engine load”; see ¶ 30-31, “The real-time RPM and system load parameters can be used to estimate the real-time engine load” … “the real-time system load parameters can include, for example, … an output current from the generator 213, an output current from the alternator 214, etc.”);
an available power calculation module (implicit to 230 and 216) used for receiving the power generator real-time input power and the engine power (see steps 340-355, the examiner notes that the program compares the maximum power to the current power) and configured to calculate available power based on the power generator real-time input power and the engine power (see e.g. ¶ 57, “|FTRS-LOAD−Pmax|”); and
a control module (implicit to 230 and 216) used for receiving the available power and configured to manage power distributed to a compressor based on the available power (see step 380),
wherein the available power calculation module is configured to: receive the engine power from the engine power calculation module (implied by the calculation), receive the power generator real-time input power from the power generator real-time input power calculation module (implied by the calculation), and calculate the available power by subtracting the power generator real-time input power from the engine power (see e.g. ¶ 57, “|FTRS-LOAD−Pmax|”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2 and 9, Sulc teaches the power management system according to claim 8. Sulc teaches the limitation of wherein the control module is configured to: receive the available power from the available power calculation module and adjust opening of a suction pressure regulating valve at an upstream of the compressor according to the available power to control the power distributed to the compressor (¶ 31, “a real-time engine load can be determined by one or more engine parameters such as, for example, an exhaust gas temperature of the engine, a fuel mass flow of the engine, an engine torque, etc.” see also Fig 3, “RPM of an engine”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed 

Re claim 7 and 14, Sulc teaches the power management system according to claim 8. Sulc teaches the limitation of wherein the control module is configured to: receive the available power from the available power calculation module and adjust opening of a suction pressure regulating valve at an upstream of the compressor according to the available power to control the power distributed to the compressor (¶ 52, “In some embodiments, the compressor load Fcompressor can be adjusted by, for example, opening or closing the throttling valve 228 via the control of the TRS controller 230”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Allowable Subject Matter
Claims 3-5 are allowed.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    615
    765
    media_image1.png
    Greyscale
Applicant argues on page 8:

This argument has not been found persuasive. The examiner notes that as applicant has stated “the term "module" is commonly defined, when referring to computer software, as a discrete piece of code which can be independently created and maintained to be used in different systems”, thus, the module is not a structure is code, i.e. software. The examiner notes that “a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations” is an example of a claim that is not directed to any of the statutory categories. MPEP 2106.03 I. Further, the examiner notes that code is not consider to be structure, i.e. hardware. Furthermore, the examiner recommends amending claim 8 to claim A transportation refrigeration unit including an engine, a power generator, electric loads driven by the power generator and a compressor, a power management system; wherein the output power of the engine is transmitted to the power generator and the compressor through a belt or shaft; the power management system comprises… etc. In order to overcome the 101 rejection.
Applicant argues on page 10 that Sulc does not teach wherein the calculating the available power is determined by subtracting the power generator real-time input power from the engine power. This is not found persuasive. First, “calculating power generator real-time input power according to power generator excitation current” does not imply that it is alone calculated from the engine operating parameters. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, calculating available power by subtracting the ¶ 57 “|FTRS-LOAD−Pmax|” and (logic b) considering F TRS-LOAD =F evaporator +F condenser +F compressor +F bearing loss +F belt loss +F generator +F alternator +F reserve power, would make the following |FTRS-LOAD−Pmax|= ({F evaporator +F condenser +F compressor +F bearing loss +F belt loss +F alternator +F reserve power}- Pmax) + (F generator−Pmax). Thus as can be seen the available power is in fact calculated by (F generator−Pmax). Therefore, applicant arguments have not been found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/04/2021